             Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 1 of 55



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

AMANDA MUSTARD,                                                          No. 1:20-cv-00485-RP
                 Plaintiff,
        vs.                                                SUPPLEMENT TO MOTION FOR
                                                            ADMISSION PRO HAC VICE OF
INFOWARS, LLC,                                                  MARC J. RANDAZZA
                 Defendant.

        In supplement to the accompanying Motion for Admission Pro Hac Vice, Marc J. Randazza
sets forth as follows:
        1.       The bars to which Applicant has been admitted is attached as Exhibit 1.
        2.       Applicant has recently been granted admission pro hac vice in this District. See Corsi,
et al., v. InfoWars, LLC, et al., Case No. 1:20-CV-00298-LY, Dkt. No. 31 (W.D. TX Apr. 7, 2020).
        3.       Applicant has been disciplined by the Supreme Court of Nevada (and reciprocally
elsewhere).
        4.       More specifically, a stayed suspension was issued by the Nevada Supreme court in In re

Marc J. Randazza, Bar No. 12265, No. 76543 (Nev. Oct. 10, 2018) pursuant to an Order Approving
Conditional Guilty Plea.

        5.       Copies of the Order and Conditional Guilty Plea are enclosed as Exhibits 2 & 3.
        6.       The Order arises from a negotiated agreement between Applicant and the Southern
Nevada Disciplinary Board.
        7.       The stipulated facts forming the basis of the discipline are as set forth in the enclosed
Conditional Guilty Plea.
        8.       As set forth in the Conditional Guilty Plea, the discipline arose from a specific
circumstance where Applicant represented a company as in-house counsel, along with its sister entity.
Those circumstances will not repeat themselves as Applicant is not in-house counsel for any of his
clients and he now recognizes where he misunderstood his ethical obligations.

                                                   -1-
                                     Supplement to Pro Hac Vice Motion
                                            1:20-cv-00332-LY
             Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 2 of 55




        9.       The primary discipline imposed was a 12-month suspension, stayed for 18 months,

during which time Applicant is fully permitted to practice law without restriction, so long as no further
discipline is imposed.

        10.      Applicant is otherwise abided the other conditions of the Order and Applicant is aware
of no other grievances, with the exception of reciprocal proceedings arising from the discipline, and a
“screening” by the State Bar of Arizona which involves the same set of operative facts as the
underlying discipline in Nevada.1
        11.      Reciprocal discipline in the nature of a probation or stayed suspension has been
imposed by the State of Arizona, the Commonwealth of Massachusetts, and the State of California.
See Exhibits 4, 5 & 6. Reciprocal discipline of probation or a stayed suspension was imposed by the
U.S. District Courts for the District of Massachusetts and for the Southern District of Florida, and by
the U.S. Patent & Trademark Office. See Exhibits 7, 8 & 9. Reciprocal discipline in the nature of an
active suspension was imposed by the U.S. District Court for the District of Nevada, which expired
on April 10, 2020. See Exhibit 10.
        12.      I fully completed the terms of discipline in Nevada, Arizona, and Massachusetts. See
Exhibits 11, 12 & 13.
        13.      Reciprocal discipline proceedings remain pending in the State of Florida.
        14.      In response to Paragraph 6 of the Application, Applicant states: I was charged with
breaking and entering in Boston, Massachusetts, in 1990. That charge was dismissed. Further, in
1991, I was charged with trespassing in Gloucester, Massachusetts. That charge was also dismissed.
I have no records for these events of nearly three decades ago.




    1
        This screening arises from the complaint of a non-client with no involvement in the
proceeding. This individual has also filed complaints in the State of California and the State of Florida
that have not proceeded beyond the investigation process.
                                                   -2-
                                     Supplement to Pro Hac Vice Motion
                                            1:20-cv-00332-LY
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 3 of 55




                EXHIBIT 1
             List of Court Admissions
        Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 4 of 55




                                 Marc J. Randazza, Esq.
                                     State Bar Admissions
                                                   Date of                   Good
                         State                   Admission        Bar No.   Standing
        Commonwealth of Massachusetts               01/24/2002    651477       Yes
        State of Florida                            03/25/2003    625566       Yes
        State of California                         05/20/2010    269535       Yes
        State of Arizona                            08/26/2010    027861       Yes
        State of Nevada                             01/06/2012     12265       Yes

                                   Federal Court Admissions
                                                                    Date of       Good
                           Title of Court                          Admission     Standing
    Supreme Court of the United States                            02/28/2005         Yes
    U.S. Court of Appeals for the First Circuit                   05/08/2003         Yes
    U.S. Court of Appeals for the Fourth Circuit                  11/06/2015         Yes
    U.S. Court of Appeals for the Sixth Circuit                   07/30/2013         Yes
    U.S. Court of Appeals for the Seventh Circuit                 11/06/2009         Yes
    U.S. Court of Appeals for the Ninth Circuit                   09/04/2009         Yes
    U.S. Court of Appeals for the Tenth Circuit                   11/03/2011         Yes
    U.S. Court of Appeals for the Eleventh Circuit                06/20/2003         Yes
    U.S. Court of Appeals for the Federal Circuit                 09/01/2006         Yes
    U.S. District Court for the District of Massachusetts         06/12/2002         Yes
    U.S. District Court for the Northern District of Florida      05/17/2005         Yes
    U.S. District Court for the Middle District of Florida        06/09/2003         Yes
    U.S. District Court for the Southern District of Florida      08/04/2006         Yes
    U.S. District Court for the Northern District of Texas        11/12/2009         Yes
    U.S. District Court for the Eastern District of California    06/08/2010         Yes
    U.S. District Court for the Southern District of California   06/08/2010         Yes
    U.S. District Court for the Central District of California    06/08/2010         Yes
    U.S. District Court for the Northern District of California   06/22/2010         Yes
    U.S. District Court for the District of Arizona               10/19/2010         Yes
    U.S. District Court for the District of Colorado              03/28/2011         Yes
    U.S. District Court for the District of Nevada                02/01/2012         No1
    U.S. District Court for the Eastern District of Wisconsin     06/18/2010         Yes
    U.S. District Court for the Northern District of Ohio         02/13/2012         Yes
    U.S. District Court for the Eastern District of Michigan      06/30/2009         Yes




1
     Less than 6-month suspension expired April 10, 2020. Petition for reinstatement is pending.

                                                1
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 5 of 55




               EXHIBIT 3
     Conditional Guilty Plea in Exchange
       for a Stated Form of Discipline

                State Bar of Nevada
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 6 of 55
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 7 of 55
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 8 of 55
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 9 of 55
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 10 of 55
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 11 of 55
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 12 of 55
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 13 of 55
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 14 of 55
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 15 of 55




                EXHIBIT 4
           Final Judgment and Order of
            Reprimand and Probation

                 State Bar of Arizona
          Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 16 of 55




               BEFORE THE PRESIDING DISCIPLINARY JUDGE

    IN THE MATTER OF A MEMBER OF                     PDJ-2018-9110
    THE STATE BAR OF ARIZONA,
                                                     FINAL JUDGMENT AND
    MARC J. RANDAZZA,                                ORDER OF REPRIMAND
     Bar No. 027861                                  AND PROBATION

          Respondent.                                [State Bar No. 18-3420-RC]

                                                     FILED JANUARY 14, 2019

         Under Rules 54(h) and 57(b), Reciprocal Discipline, Ariz. R. Sup. Ct., 1 a

certified copy of the Supreme Court of Nevada’s Order Approving Conditional

Guilty Plea Agreement was received by the Presiding Disciplinary Judge (PDJ).

         The Order imposed a 12-month suspension, which was stayed for 18 months

subject to conditions. The conditions include the following terms: Respondent shall

have no new grievances out of conduct post-dating the date of the plea which results

in the imposition of discipline; 2) successfully complete during the period of

probation 20 hours of continuing legal education (CLE) in ethics in addition to any

yearly CLE requirements; 3) seek the advice and approval of an independent and

unaffiliated ethics attorney in the relevant jurisdiction before obtaining any conflict

of interest waivers during the period of probation; 4) pay actual costs of disciplinary



1
    Unless otherwise stated, all rule references are to the Ariz. R. Sup. Ct.

                                             1
         Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 17 of 55




proceeding including $2,500.00 under SCR 120. The suspension was for Mr.

Randazza’s failure to avoid conflict of interests with clients and failure to advise the

client of their right to seek the advice of independent counsel regarding a promissory

note.

        Notice of the filing of that Order was issued to the parties on November 11,

2018, in compliance with Rule 57(b)(2). Under Rule 57(b)(3), the PDJ “shall impose

the identical or substantially similar discipline” unless Bar Counsel or Respondent

establishes by preponderance of the evidence one of the four elements listed under

that rule. Both the State Bar and Mr. Randazza filed responses. The State Bar asserts

under Rule 57(b)(3), no factors are applicable, and a sanction of reprimand and

probation are appropriate under the facts of this matter. Mr. Randazza asserts

suspension in this matter is not warranted and would in fact be punitive. He states

the appropriate resolution in this matter is to stay these proceedings until successful

completion his term of probation in Nevada and to then dismiss this matter. In the

alternative, Mr. Randazza requests a reprimand, or at most, be placed on probation

with no additional terms.

        Arizona does not recognize a stayed suspension subject to conditions. Rule

60, Ariz. R. Sup. Ct. Therefore, the imposition of an identical sanction is not

appropriate and a suspension in Arizona may not be stayed in favor of probation.




                                           2
        Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 18 of 55




        We are reminded that the objective of lawyer discipline proceedings is to

protect the public, the profession, and the administration of justice, and not to punish

the lawyer. In re Neville, 147 Ariz. 106, 708 P.2d 1297. Imposing a reprimand and

probation serves to advise the Bar and the public that Mr. Randazza engaged in

conduct that violated the Rules of Professional Conduct. It serves the purpose of

protecting the public, the integrity of the profession, educating other lawyers, and

instilling confidence in the integrity of the disciplinary process. A reprimand and

eighteen (18) months of probation is substantially similar discipline

        Now Therefore,

        IT IS ORDERED imposing reciprocal discipline of reprimand and eighteen

(18) months of probation upon Respondent, MARC J. RANDAZZA, Bar No.

027861, effective immediately.

        IT IS FURTHER ORDERED Mr. Randazza shall be placed on probation

for eighteen (18) months to run concurrently with the terms and conditions as set

forth in the Nevada Order Approving Guilty Plea Agreement dated October 10,

2018.

        IT IS FURTHER ORDERED Mr. Randazza shall be responsible for the

costs associated with this matter in the amount of $1,200.00.

              DATED this 14th day of January 2019.

                                         William J. O’Neil
                                 William J. O’Neil, Presiding Disciplinary Judge

                                           3
       Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 19 of 55




Copy of the foregoing e-mailed/mailed
this 14th day of January 2019, to:

Jon Weiss                                   Maret Vessella
Lewis Roca Rothgerber Christie LLP          Chief Bar Counsel
201 E. Washington Street, Suite 1200        State Bar of Arizona
Phoenix, AZ 85004-2595                      4201 North 24th Street, Suite 100
Email: jweiss@lrrc.com                      Phoenix, AZ 85016-6288
Respondent’s Counsel                        Email: LRO@staff.azbar.org

by: AMcQueen




                                        4
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 20 of 55




                EXHIBIT 5
       Order of Term Suspension/Stayed

       Commonwealth of Massachusetts
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 21 of 55




                                                                                 RECEIVED
                                                                          5/14/2019 2:54 PM
                                                                    MAURA S. DOYLE, CLERK
                                                                  SUPREME JUDICIAL COURT
                                                                   THE COUNTY OF SUFFOLK
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 22 of 55
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 23 of 55
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 24 of 55
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 25 of 55
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 26 of 55
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 27 of 55




                EXHIBIT 6
          Order of Reciprocal Discipline

           Supreme Court of California
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 28 of 55
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 29 of 55




                EXHIBIT 7
       Order of Term Suspension/Stayed

             District of Massachusetts
Case
Case1:20-cv-00485-RP
     1:18-mc-91490-FDSDocument 7-116Filed
                        Document          05/21/20
                                      Filed 09/26/19Page
                                                     Page301of
                                                             of55
                                                                1
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 31 of 55




                EXHIBIT 8
Order Adopting Second Amended and Final
      Report and Recommendation

            Southern District of Florida
       Case 1:20-cv-00485-RP
Case 1:18-mc-25320            Document
                     Document 21 Entered7-1 Filed 05/21/20
                                         on FLSD           Page 32 ofPage
                                                  Docket 05/08/2020   55 1 of 5


                                                     UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF FLORIDA

                                                     ADMINISTRATIVE ORDER 2020-29
                                                     CASE # 18-MC-25320
                                                                                 CW

In re: MARC JOHN RANDAZZA
                                                                           May 8, 2020
       FLORIDA BAR # 625566
___________________________________________/                                       MIA



         ORDER ADOPTING SECOND AMENDED AND FINAL REPORT AND
                          RECOMMENDATION

       On February 6, 2019, this Court asked the Ad Hoc Committee on Attorney Admissions,

Peer Review, and Attorney Grievance (the “Committee”) to conduct disciplinary proceedings or

to make recommendations to the Court for appropriate action in light of attorney Marc John

Randazza’s discipline by the Supreme Court of Nevada.             (ECF No. 8).     Randazza was

suspended from the practice of law by the Supreme Court of Nevada on October 10, 2018, “for 12

months, stayed for 18 months.” See In the Matter of Discipline of Randazza, 428 P.3d 260 (2018)

(“Nevada Order”) (ECF No. 2). This matter initially came to the attention of this Court by letters

from Randazza on three separate occasions, informing the Court of the Nevada Order. (ECF Nos.

3-5). Prior to the referral to the Committee, this Court issued an Order to Show Cause for

Randazza to respond to the Nevada Order.         (ECF No. 6).      Randazza responded that any

“disciplinary action should be deferred until the successful completion of the period of probation”

imposed by the Nevada Order. (ECF No. 7). In a Supplement to his Response, Randazza

informed the Court and Committee that he completed the CLE requirement imposed by the Nevada

Order and that the United States Court of Appeals for the Eleventh Circuit renewed his admission

to the bar of that Court despite the Nevada Order. (ECF No. 9).

       On April 1, 2020, after reviewing the record provided by Randazza and having confirmed

with him that “he is currently in compliance with the requirements of his probation and is unaware

of the existence of any further disciplinary matters brought against him,” the Committee issued its
       Case 1:20-cv-00485-RP
Case 1:18-mc-25320            Document
                     Document 21 Entered7-1 Filed 05/21/20
                                         on FLSD           Page 33 ofPage
                                                  Docket 05/08/2020   55 2 of 5


Report and Recommendation, recommending that this Court adopt the same disciplinary measures

imposed in the Nevada Order in addition to requiring that Randazza confirm in writing that he has

not been subject to any disciplinary matters since his probation began. (ECF No. 12). After the

Report and Recommendation was issued, Randazza sent an email to the Committee explaining that

while he has not been subject to any new discipline and believed that the Report and

Recommendation was limited to only new discipline, he wanted to update the Committee of other

reciprocal orders of discipline already imposed upon him from the Bar of Massachusetts, the Bar

of California, the U.S. District Court for the District of Massachusetts, the U.S. District Court for

the District of Nevada, and the U.S. Patent and Trademark Office. (ECF Nos. 18, 13-17).

       On April 21, 2020, the Committee issued an Amended Report and Recommendation, in

which it responded to Randazza’s disclosure of reciprocal discipline orders from other courts.

(ECF No. 19). The Committee found that “[u]nder the applicable rules of this Court, all of these

suspensions should have been reported as they occurred” pursuant to Rule 8(a) of the Rules

Governing the Admission, Practice, Peer Review, and Discipline of Attorneys (“Attorney Rules”),

Local Rules of the United States District Court for the Southern District of Florida. Id. As a

consequence, the Committee recommended that this Court “continue Mr. Randazza’s probation

for an additional year, until April 10, 2021,” that Randazza immediately report any changes to the

reciprocal discipline orders or new discipline imposed from other courts, and provide the Court

with periodic status reports.    Id.   Randazza responded with a request that the Committee

withdraw its Amended Report and Recommendation and maintain its initial Report and

Recommendation or issue a revised Report and Recommendation that does not characterize his

conduct as knowingly violating Rule 8(a).               (“Response to Amended Report and

Recommendation”) (ECF No. 20).

       On April 28, 2020, the Committee issued a Second Amended and Final Report and

Recommendation, acknowledging receipt and consideration of Randazza’s Response to Amended
       Case 1:20-cv-00485-RP
Case 1:18-mc-25320            Document
                     Document 21 Entered7-1 Filed 05/21/20
                                         on FLSD           Page 34 ofPage
                                                  Docket 05/08/2020   55 3 of 5


Report and Recommendation but only modifying its recommendations to the extent of eliminating

the additional year of probation. (ECF No. 10). Randazza filed a Response to Second Amended

and Final Report and Recommendation in which he “consents to the discipline and requirements

recommended by the Committee and respectfully requests that this Court enter an order adopting

the recommendations.” (ECF No. 11).

         This Court is in agreement with the Committee’s finding that “[u]nder the applicable rules

of this Court, all of these suspensions should have been reported as they occurred” and that “Mr.

Randazza should have been aware of his obligation to report these orders when they were issued.”

(ECF No. 10). Randazza raised the argument that Rule 8(a) only applies to reporting the original

discipline and that if he had to report all reciprocal discipline in other jurisdictions, “it would mean

that . . . [he] could be potentially reporting dozens of orders to this Court.” (ECF No. 20). These

arguments lack merit. Rule 8(a)1, which is the first procedure where discipline is imposed by

other courts, unequivocally directs members of this Bar to report, without modifier, “discipline,”

a catch-all to the more specific forms of reprimand, suspension, or disbarment. To infer a

limitation on “discipline” to only original and not reciprocal discipline would imply an inherent

exception that is not there. Reciprocal discipline is still discipline. Furthermore, the argument

about having to “potentially” report “dozens of orders to this Court” is exactly the purpose Rule

8(a) is intended to serve. While it may be “potentially” burdensome, it is an obligation as a

member of this Court’s Bar to inform this Court of discipline imposed by other courts so this Court

is adequately informed of the activities of its members.

         Given this background, in accordance with Rule 8(d) and the Court’s inherent power to

regulate membership in its bar for the protection of the public interest, see Chambers v. NASCO,



1 Rule 8(a) in its entirety states: “An attorney admitted to practice before this Court shall, upon being subjected to
reprimand, discipline, suspension, or disbarment by a court of any state, territory, commonwealth, or possession of
the United States, or by any other court of the United States or the District of Columbia, shall promptly inform the
Clerk of the Court of such action.”
       Case 1:20-cv-00485-RP
Case 1:18-mc-25320            Document
                     Document 21 Entered7-1 Filed 05/21/20
                                         on FLSD           Page 35 ofPage
                                                  Docket 05/08/2020   55 4 of 5


Inc., 501 U.S. 32, 43 (1991) (“[A] federal court has the power to control admission to its bar and

to discipline attorneys who appear before it.”), having reviewed the file, considered the

Committee’s Second Amended and Final Report and Recommendation, it is hereby

       ORDERED AND ADJUDGED that the Committee’s Second Amended and Final Report

and Recommendation is ADOPTED and the matter is CLOSED.

       IT IS FURTHER ORDERED as follows:

       1. This Court ADOPTS the disciplinary measures imposed in the Nevada Order with the

           same probationary requirements set to expire on April 10, 2020;

       2. Randazza is to immediately file notice with this Court under the above case number of

           any changes to his status in Massachusetts, California, Nevada, or any U.S. District or

           Circuit Courts or the U.S. Patent Office;

       3. Randazza is to immediately file notice with this Court under the above case number of

           any discipline recommended in Florida, Arizona, or any other jurisdiction filed by the

           complainant there;

       4. Randazza is to immediately file notice with this Court under the above case number of

           any other matters as required by Rules 8 through 10 of the Attorney Rules; and

       5. Randazza is to provide this Court a status report under the above case number of any

           pending disciplinary charges, reviews or proceedings occurring anywhere on the 90th,

           180th and 270th day from the entry of this Order, with a final status report due on April

           10, 2021.

       DONE and ORDERED in Chambers at Miami, Miami-Dade County, Florida, this 8th day

of May, 2020.

                                             ______________________________________
                                             ___________________
                                             K. MICHAEL MOORE
                                             K
                                             UNITED STATES CHIEF DISTRICT JUDGE

Copies furnished as follows: See attached
       Case 1:20-cv-00485-RP
Case 1:18-mc-25320            Document
                     Document 21 Entered7-1 Filed 05/21/20
                                         on FLSD           Page 36 ofPage
                                                  Docket 05/08/2020   55 5 of 5



c:    All South Florida Eleventh Circuit Court of Appeals Judges
      All Southern District Judges
      All Southern District Bankruptcy Judges
      All Southern District Magistrate Judges
      United States Attorney
      Circuit Executive
      Federal Public Defender
      Clerks of Court – District, Bankruptcy and 11th Circuit
      Florida Bar and National Lawyer Regulatory Data Bank
      Library
      Clinton Payne, Chair, Ad Hoc Committee on Attorney Admissions, Peer Review and
              Attorney Grievance
      Marc John Randazza
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 37 of 55




                EXHIBIT 9
  Final Order Pursuant to 37 C.F.R. § 11.24

                       U.S.P.T.O.
          Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 38 of 55




                    UNITED STATES PATENT AND TRADEMARK OFFICE
                              BEFORE THE DIRECTOR OF THE
                    UNITED STATES PATENT AND TRADEMARK OFFICE


In the Matter of:                           )
                                            )
Marc j. Randazza,                           )                  Proceeding No. D2019-25
                                            )
         Respondent                         )


                      FINAL ORDER PURSUANT TO 37 C.F.R. § 11.24

       Pursuant to 37 C.F.R. § 11.24(b), Marc j. Randazza(“Respondent”) is hereby suspended

from the practice of trademark and other non-patent law before the United States Patent and

Trademark Office (“USPTO” or “Office”) for one year, stayed for eighteen months subject to

conditions, for violation of 37 C.F.R. § 11.804(h).

                                          Background

       By Order dated October 10, 2018, the Supreme Court of the State of Nevada in its order

~. In the Matter ofDiscipline ofMarc j. Randazza, Esq.) Bar No. 12265,

suspended Respondent for one year, stayed for eighteen months subject to conditions, from the

practice of law in that jurisdiction.

       On June 11,2019, a “Notice and Order Pursuant to 37 C.F.R. §11.24”(“Notice and

Order”), was sent by certified mail (receipt no. 70172620000001058230) notifying Respondent

that the Director of the Office of Enrollment and Discipline(“OED Director”) had filed a

^Complaint for Reciprocal Discipline Pursuant to 37 C.F.R. § 11.24”(“Complaint”) requesting

that the Director of the USPTO impose reciprocal discipline upon Respondent identical to the

discipline imposed by the Supreme Court of the State of Nevada on October 10, 2018 in In the

Matter ofDiscipline ofMarc j. Randazza, Esq., Bar No. 12265,          No. b4S T. T UoNortoo

and Order was delivered to R espondent on June 14, 2019.

        The Notice and Order provided Respondent an opportunity to fi le, within forty (40) days.
             Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 39 of 55




a response opposing the imposition of reciprocal discipline identical to that imposed by the State

of Nevada, based on one or more of the reasons provided in 37 C.F.R. § 11.24(d)(1).

Respondent filed a timely letter dated July 15,2019 responding to the Notice and Order.

                                                Analysis

       In his response. Respondent indicates that he is “amenable to tlie imposition of discipline

identical to that imposed by the Supreme Court of the State of Nevada in In the Matter of

Discipline ofMarc j. Randazza, Esq., Bar No. 722 5, C ase No. 76453.” (E x. 1). H e further

states that he “[does] not believe there is any genuine issue of material fact that the imposition of

identical discipline would be unwarranted.” Id.

        Given that Respondent believes that it is appropriate for the U S P T O to impose reciprocal

discipline on the same terms and conditions as those set forth in the O ctober 10, 2018 Order of

the Supreme C ourt of the State of N evada in In the Matter of Discipline of Marc j. Randazza,

Esq., B ar No. 12265, C ase No. 76453, it is hereby determined that there is no genuine issue of

material fact under 37 C.F.R. § 11.24(d), and that it is the appropriate discipline to suspend

R espondent from the practice of trademark and other non-patent law before the U S P T O for one

ye ar, stayed for eighte en months, subject to R espondent’s successful compliance with condition's

during the eighte en-month stay, as set by the Supreme C ourt of the State of N evada.

       A C C O R D W G LY, it is liereby O R D E R E D that:

        1.      R espondent be, and hereby is, suspended from the practice of trademark and other

non-patent law before the U S P P O for one ye ar, stayed for eighte en months, subject to

R espondent’s successfill compliance with conditions during the eighte en-month stay, as set by

the Supreme C ourt of the State of N evada, effective the date of this Final Order;

       2.       Ehe O E D Director publish a notice in the O fficial G azette that is materially

consistent with the following:


                                                    2
           Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 40 of 55




                                  Notice of Stayed Suspension



       This notice concerns Marc j. Randazza of Las Vegas, Nevada, who is authorized
       to practice before the Office in trademark and non-patent matters. In a reciprocal
       disciplinary proceeding, the Director of the Llnited States Patent and Trademark
       Office (“USPTO”)has ordered that Mr. Randazza be suspended from practice
       before the USPTO in trademark and other non-patent matters for one year, stayed
       for eighteen months subject to conditions, for violating 37 C.F.R. § 11.804(h),
       predicated upon being suspended (stayed)from the practice of law by a duly
       constituted authority of a State. Mr. Randazza is not authorized to practice before
       the Office in patent matters.

       Mr. Randazza was suspended for one year, stayed for eighteen months subject to
       conditions set by the Supreme Court of the State of Nevada, for knowingly
       violating duties owed to his client (conflict of interest) and the legal profession
       (restrictions on the right to practice) arising out of a matter in which Mr.
       Randazza loaned money to his client without informing the client in witing of the
       desirability of obtaining independent counsel, and by negotiating with opposing
       counsel to receive, as part of a settlement, a retainer for future legal services.

       This action is taken pursuant to the provisions of 35 Ll.s.c. § 32 and
       37 C.F.R. § 11.24. Disciplinary decisions are available for public review at the
       Office of Enrollment and Discipline’s FOIA Reading Room,located at:
       https://foiadocuments.uspto.gov/oed/:


       and


       3      The OED Director give notice pursuant to 37 C.F.R. §11.59 of the public

discipline and the reasons for the discipline to disciplinary enforcement agencies in the state(s)

where Respondent is admitted to practice, to courts where Respoirdent is known to be admitted.

and to the public.



  ~]                                  \
Date                            David .Shewchuk           '
                                Deputy General Counsel for General Law
                                United States Patent and Trademark Office


                                on delegated authority by

                                Andrei lancu
                                Under Secretary of Commerce for Intellectual Property and
                                Director of the LJnited States Patent and Trademark Office

                                                 3
        Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 41 of 55




cc:



OED Director


Mr. Marc j. Randazza
Randazza Legal Group,PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, Nevada 89117




                                      4
         Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 42 of 55




                                 CERTIFICATE OF SERVICE


       I hereby certify that the foregoing Final Order Pursuant to 37 C.F.R. §11.24 was mailed
by first-class certified mail, return receipt requested, on this day to the Respondent at the address
listed by the Nevada State Bar for Respondent and to where the OED Director reasonably
believes Respondent receives mail::

                                       Mr. Marc 1. Randazza
                                   Randazza Legal Group,PLLC
                                2764 Lake Sahara Drive, Suite 109
                                   Las Vegas, Nevada 89117




-
Date                                          flnited States Patent and Trademark Office
                                              P.O.Box 1450
                                               Alexandria, VA 22313-1450




                                                  5
         Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 43 of 55




                                     Notice of Staved Suspension



        This notice concerns Marc j. Randazza of Las Vegas, Nevada, who is authorized
        to practice before the Office in trademark and non-patent matters, in a reciprocal
        disciplinary proceeding, the Director of the United States Patent and Trademark
        Office(“USPTO”)has ordered that Mr. Randazza be suspended from practice
        before the LISPTO in trademark and other non-patent matters for one year, stayed
        for eighteen months subject to conditions, for violating 37 C.F.R. § 11.804(h),
        predicated upon being suspended (stayed) from the practice of law by a duly
        constituted authority of a State. Mr. Randazza is not authorized to practice before
        the Office in patent matters.

        Mr. Randazza was suspended for one year, stayed for eighteen months subject to
        conditions set by the Supreme Court of the State of Nevada,for knowingly
        violating duties owed to his client (conflict of interest) and the legal profession
        (restrictions on the right to practice) arising out of a matter in which Mr.
        Randazza loaned money to his client without informing the client in writing of the
        desirability of obtaining independent counsel, and by negotiating with opposing
        counsel to receive, as part of a settlement, a retainer for firture legal services.

        This action is taken pursuant to the provisions of 35 .S. C . § 32 and
        37 C . F .R. § 11.24. Disciplinary decisions are available for public review at the
        O ffice of E nrollment and Discipline’s F OIA R e ading Room, located at:
        https://foia docum e nts.uspto.rov/o e d/.




   V( 1 \ 20\ \
D ate
                                   L|-   D a vid Shewchuk                  '
                                         D eputy G eneral C ounsel for G eneral Law
                                         U nite d States P atent and Trademark O ffic e


                                         on delegated authority by

                                         A ndre i la ncu

                                         Linder S ecretary of C ommerce for Intellectual Property and
                                         Dire ctor of the U nite d States P atent and Tra d e m ark O ffic e
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 44 of 55




               EXHIBIT 10
                Order of Suspension

                  District of Nevada
      Case
       Case1:20-cv-00485-RP Document
            2:19-cv-01765-MMD        7-1 5 Filed
                              Document      Filed05/21/20
                                                  10/22/19 Page
                                                            Page45
                                                                 1 of
                                                                   of 55
                                                                      3


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                ***

6     In re: Marc J. Randazza,                           Case No. 2:19-cv-01765-MMD
      Attorney at Law, Bar No. 12265
7                                                          ORDER OF SUSPENSION

8

9
10   I.      SUMMARY

11           This is an attorney discipline matter. Before the Court is Marc J. Randa       a

12   re pon e o he Co r        Order o Sho    Ca   e ( OSC )     h he ho ld no be      pended

13   from practice before this Court following the Order Approving Conditional Guilty Plea

14   Agreement filed b     he Ne ada S preme Co r ( NSC ) on October 10, 2018. (ECF Nos.

15   1 (OSC), 3 ( he Re pon e ).) As further explained below, the Court will suspend Mr.

16   Randazza from practice before this Court because this Court has neither the obligation,

17   resources, nor inclination to monitor Mr. Randazza        compliance with the probationary

18   conditions the NSC imposed on him. However, Mr. Randazza may file a petition for

19   reinstatement once he has fully discharged those conditions and can produce a certificate

20   of good standing from the NSC reflecting the same.

21   II.     BACKGROUND

22           Mr. Randazza was suspended by the NSC following his conditional guilty plea to

23   a charge that he iola ed RPC 1.8(a) (conflic of in ere : c rren clien : pecific r le )

24   and RPC 5.6 (restrictions on right to practice). (ECF No. 3 at 15.) While Mr. Randazza

25   suspension was stayed, he is currently subject to several probationary conditions

26   imposed by the NSC. (Id. at 17.) Until at least April 10, 2020, Mr. Randazza must: (1)

27         a o   of ro ble; (2) successfully complete 20 hours of ethics CLE in addition to his

28   normal CLE requirements; and (3) seek the advice of an independent and unaffiliated
      Case
       Case1:20-cv-00485-RP Document
            2:19-cv-01765-MMD        7-1 5 Filed
                              Document      Filed05/21/20
                                                  10/22/19 Page
                                                            Page46
                                                                 2 of
                                                                   of 55
                                                                      3


1    ethics attorney in each relevant jurisdiction before obtaining any conflicts of interest

2    waivers. (Id. at 3, 15, 17.)

3           This Court issued the OSC as to why Mr. Randazza should not be suspended from

4    practice in this Court on September 6, 2019. (ECF No. 1.) Mr. Randazza timely filed his

5    Response on October 3, 2019. (ECF No. 3.) In his Response, he argues that this Court

6    should allow him to continue practicing before it because he is still allowed to practice law

7    before the Nevada state courts, and he is currently complying with the probationary

8    conditions the NSC imposed on him. (Id. at 3-5.) He also argues that his suspension from

9    practice by this Court would either be gravely unjust, or his misconduct does not justify

10   suspension by this Court. (Id. at 3.) He further notes that other federal court have

11   con in ed o allo him o prac ice hile he i          bjec o he NSC proba ionar condi ion .

12   (Id. at 5-6.)

13   III.   DISCUSSION

14          This Court imposes reciprocal discipline on a member of its bar when that person

15   is suspended or otherwise disciplined by a state court unless i de ermine       ha he     ae

16   disciplinary adjudication was improper. See In re Kramer, 282 F.3d 721, 724 (9th Cir.

17   2002). Specifically, the Court will only decline to impose reciprocal discipline if the

18   attorney subject to discipline presents clear and convincing evidence that:

19          (A) the procedure in the other jurisdiction was so lacking in notice or opportunity to
            be heard as to constitute a deprivation of due process; (B) there was such an
20          infirmity of proof establishing the misconduct as to give rise to a clear conviction
             ha he co r ho ld no accep a final he o her j ri dic ion concl ion( ) on
21          that subject; (C) imposition of like discipline would result in a grave injustice; or (D)
            other substantial reasons justif           no accep ing he o her j ri dic ion
22          conclusion(s).

23   LR IA 11-7(e)(3); see also In re Kramer, 282 F.3d at 724-25 (stating that the attorney

24   bears the burden by clear and convincing evidence).

25          The Court will suspend Mr. Randazza from practice before this Court because the

26   NSC     di ciplinar adj dica ion regarding Mr. Randazza following his conditional guilty

27   plea appears to have been proper, and he presents no clear and convincing evidence to

28   the contrary. Procedurally, Mr. Randazza did not submit a certified copy of the entire

                                                    2
      Case
       Case1:20-cv-00485-RP Document
            2:19-cv-01765-MMD        7-1 5 Filed
                              Document      Filed05/21/20
                                                  10/22/19 Page
                                                            Page47
                                                                 3 of
                                                                   of 55
                                                                      3


1    record from the NSC or present any argument as to why less than the entire record will

2    suffice. See LR IA 11-7(e)(3). Substantively, while Mr. Randazza does appear to be

3    allowed to practice in the Nevada state courts, he is also subject to probationary

4    conditions that this Court has neither the obligation, resources, nor inclination to monitor.

5    (ECF No. 3 at 17.) And the Court sees no substantial reasons not to suspend Mr.

6    Randazza based on its review of the record. See LR IA 11-7(e)(3). The Court will therefore

7    suspend Mr. Randazza.

8           That said, Mr. Randazza is free to petition the Court for reinstatement under LR IA

9    11-7(i) assuming he is able to successfully complete his term of probation with the NSC.

10   Any petition for reinstatement should not be filed until Mr. Randazza has successfully

11   discharged each and every probationary condition imposed on him by the NSC, and he

12   is able to present both a certificate of good standing from the NSC and evidence sufficient

13   to establish that his practice in the Nevada state courts is fully unencumbered by any

14   probationary or other conditions stemming from his conditional guilty plea or any other

15   discipline imposed on him by the NSC.

16   IV.    CONCLUSION

17          It is therefore ordered that Marc J. Randazza, Bar No. 12265, is hereby suspended

18   from practice in the United States District Court for the District of Nevada.

19          DATED THIS 22nd day of October 2019.

20

21
                                               MIRANDA M. DU
22                                             CHIEF UNITED STATES DISTRICT JUDGE

23

24

25

26

27
28

                                                  3
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 48 of 55




               EXHIBIT 11
  Certification of Completion of Probation

                 State Bar of Nevada
                          Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 49 of 55

STATE BAR OF NEVADA




April 13, 2020


Via email only to mjr@randazza.com


Marc Randazza, Esq.
2764 Lake Sahara Dr.
Suite 109                                                                                3100 W. Charleston Blvd.
Las Vegas, NV 89117                                                                      Suite 100
                                                                                         Las Vegas, NV 89102
Re: Compliance with Nevada Supreme Court Order filed October 10, 2018                    phone 702.382.2200
                                                                                         toll free 800.254.2797
                                                                                         fax 702.385.2878
Dear Mr. Randazza:
                                                                                         9456 Double R Blvd., Ste. B
       Our records reflect that you have successfully completed the conditions of your   Reno, NV 89521-5977
stayed suspension as set forth in the Nevada Supreme Court’s Order filed October 10,     phone 775.329.4100
2018, in Case No. 76453, and no actual suspension will be imposed.                       fax 775.329.0522

        Congratulations on your successful completion of probation. Our file in the      www.nvbar.org
matter is now closed.

          Please do not hesitate to contact our office if you have any questions.

Sincerely,


Daniel Hooge Apr 1 2020

Daniel M. Hooge
Bar Counsel


/lw
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 50 of 55




               EXHIBIT 12
Notice of Successful Completion of Probation

                 State Bar of Arizona
       Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 51 of 55
                                                                FILED
                                                                4/16/2020
                                                                /s/ BRANDI ENSIGN
Maret Vessella, Bar No. 019350
Chief Bar Counsel
State Bar of Arizona
4201 N. 24th Street, Suite 100
Phoenix, Arizona 85016-6266
Telephone (602)340-7272
Email: LRO@staff.azbar.org

             BEFORE THE PRESIDING DISCIPLINARY JUDGE

IN THE MATTER OF A MEMBER                      PDJ 2018-9110
OF THE STATE BAR OF ARIZONA,
                                               NOTICE OF SUCCESSFUL
                                               COMPLETION OF PROBATION
MARC J. RANDAZZA
   Bar No. 027861                              File No. 18-3420-RC

      Respondent.

       Pursuant to Rule 60(a)(5)(C), Ariz. R. Sup. Ct., the State Bar, through

undersigned bar counsel, hereby notifies the Presiding Disciplinary Judge of the

Supreme Court of Arizona that Respondent has successfully complied with the

terms of probation, and the probation is therefore completed.

      DATED this 16th day of April, 2020.


                                        _/s/Maret Vessella____________________
                                        Maret Vessella
                                        Chief Bar Counsel



Original electronically filed with the Disciplinary Clerk of
the Office of the Presiding Disciplinary Judge
of the Supreme Court of Arizona
this 16th day of April, 2020.
                                          1
        Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 52 of 55




Copy of the foregoing emailed
this 16th day of April, 2020, to:

Jon D. Weiss
Lewis Roca Rothgerber Christie LLP
201 E. Washington St, Ste 1200
Phoenix, AZ 85004-2595
Email: jweiss@lrrc.com
Respondent's Counsel

Lawyer Regulation Records Manager
State Bar of Arizona
4201 N. 24th St., Suite 100
Phoenix, Arizona 85016-6266

Compliance Monitor
State Bar of Arizona
4201 N. 24th St., Suite 100
Phoenix, Arizona 85016-6266


by:_/s/Jackie Brokaw_______




                                      2
Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 53 of 55




               EXHIBIT 13
             Order Vacating Probation

       Commonwealth of Massachusetts
        Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 54 of 55




                     COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, SS.                                     SUPREME JUDICIAL COURT
                                                 FOR SUFFOLK COUNTY
                                                 No; BD-2018-110




                       IN RE: MARC JOHN RANDAZZA



                                  ORDER


     This matter came before the Court, Gaziano, on the motion

for an order to enter that the lawyer is no longer subject to the

twelve month suspension imposed by this Court's May 14, 2018 Order

of Term Suspension/Stayed, the execution of which was stayed for

eighteen (18) months retroactive to October 10, 2018, and

conditioned upon the lawyer's compliance with the Order entered in

the Supreme Court of Nevada.    With the Office of Bar Counsel

assenting to the motion and the fact that execution of the

suspension was stayed, the lawyer was never in fact suspended from

the practice of law, therefore no formal order of reinstatement

is required.

     Upon consideration thereof, it is ORDERED that Marc John

Randazza shall no longer be subject to the twelve (12) month




                                                                                   RECEIVED
                                                                            412712020 7:55 AM
                                                                      MAURAS. DOYLE. CLERK
                                                                    SUPREME JUDICIAL COURT
                                                                     THE COUNTY OF SUFFOLK
           Case 1:20-cv-00485-RP Document 7-1 Filed 05/21/20 Page 55 of 55




term suspension for the misconduct that gave rise to the petition

for discipline.




Entered:    •:/•v7 jk,v()
